Title: From George Washington to Board of War, 21 July 1781
From: Washington, George
To: Board of War


                  Gentlemen
                     
                     Head Quarters near Dobbs Ferry 21st July 1781
                  
                  I was last Evennig favored with yours of the 16th instt—inclosing Copies of two Letters from B. Genl Knox to your Board on the Subject of forwarding military Stores to the Army—Circumstancd as I am at this Moment, with many surroundg Doubts & Uncertainties, from too many Reasons, it is impossible for me to fix on any certain Point of Time, at which I should wish to have the Stores in Camp—I have however to desire that they may all be provided, agreable to Genl Knox’s Request, & held in the most perfect Readiness to be sent on to the Army, at any Point to which Events may determine them—of which you will receive the earliest Notice.  I am &a.
                  
               